         Case 8-19-08055-las             Doc 24      Filed 11/06/19        Entered 11/06/19 19:59:38




ROSEN & ASSOCIATES, P.C.
Counsel to the Defendants
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
    Ιn re:
                                                                       Chapter 7
    ILIAS BOUREKAS,
                                                                       Case No. 18-78496 (LAS)
                                        Debtor.
    ANDREW M. THALER, Chapter 7 Trustee of
    the Bankruptcy Estate of ILIAS BOUREKAS,

                                        Plaintiff,
                                                                       Adv. Proc. No. 19-08055 (LAS)
                            -against-

    ANNA RIZOS and KYRIAKI BOUREKAS,

                                        Defendants.


                                 ANSWER TO AMENDED COMPLAINT

                    Defendants Anna Rizos and Kyriaki Bourekas (collectively, the “Defendants”),

through counsel, Rosen & Associates, P.C., hereby submit this answer to the amended complaint

dated April 25, 2019 (the “Complaint”),1 filed by Plaintiff Andrew M. Thaler, as Chapter 7 Trustee

of the Bankruptcy Estate of Ilias Bourekas (the “Trustee”), and respectfully submit as follows:

                                        AS TO NATURE OF THE CASE

                    1.          Defendants admit that the Trustee purports to have brought this action

pursuant to the authority cited therein. To the extent the allegations in paragraph 1 state a legal


1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Complaint.
      Case 8-19-08055-las       Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




conclusion, no responsive pleading is required. Otherwise, except as expressly admitted,

Defendants deny the allegations contained in paragraph 1 of the Complaint.

       AS TO JURISDICTION, VENUE, AND FINAL ORDERS OR JUDGMENTS

               2.        Defendants admit the allegations contained in paragraph 2 of the

Complaint.

               3.        Defendants neither admit nor deny the allegations contained in

paragraphs 3 and 4 of the Complaint, as such allegations are legal conclusions to which no response

is required.

               4.        Defendants consent to the entry of final orders or judgment by the

Bankruptcy Court pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure.

                                    AS TO THE PARTIES

               5.        Defendants neither admit nor deny the allegations contained in paragraph

6 of the Complaint, as such allegations are legal conclusions to which no response is required.

               6.        Defendants admit the allegations contained in paragraphs 7 and 8 of the

Complaint.

                                    AS TO BACKGROUND

               7.        Defendants admit the allegations contained in paragraphs 9 through 12

of the Complaint.

               8.        To the extent the allegations in paragraph 13 purport to cite or summarize

publicly filed documents, Defendants respectfully refer the Court to the actual cited documents for

a complete and accurate statement of their contents. To the extent the allegations in paragraph 13

state legal conclusions, no responsive pleading is required. Otherwise, except as expressly

admitted, Defendants deny the allegations in paragraph 13 of the Complaint.



                                                2
      Case 8-19-08055-las        Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




               9.         Defendants deny the allegations contained in paragraph 14 of the

Complaint.

               10.        Defendants admit the allegations contained in paragraphs 15 through 17

of the Complaint.

               11.        Defendants deny the allegations contained in paragraph 18 of the

Complaint.

               12.        Defendants admit the allegations contained in paragraph 19 of the

Complaint.

               13.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 20 of the Complaint.

                             AS TO FIRST CAUSE OF ACTION

               14.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               15.        Defendants deny the allegations contained in paragraph 22 of the

Complaint.

               16.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 23 of the Complaint.

               17.        To the extent the allegations in paragraph 24 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 24 of the Complaint.

                            AS TO SECOND CAUSE OF ACTION

               18.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.



                                                 3
      Case 8-19-08055-las        Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




               19.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 26 of the Complaint.

               20.        To the extent the allegations in paragraph 27 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 27 of the Complaint.

                             AS TO THIRD CAUSE OF ACTION

               21.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               22.        Defendants deny the allegations contained in paragraph 29 of the

Complaint.

               23.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 30 of the Complaint.

               24.        To the extent the allegations in paragraph 31 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 31 of the Complaint.

                            AS TO FOURTH CAUSE OF ACTION

               25.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               26.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 33 of the Complaint.

               27.        To the extent the allegations in paragraph 34 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 34 of the Complaint.



                                                 4
      Case 8-19-08055-las        Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




                             AS TO FIFTH CAUSE OF ACTION

               28.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               29.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 36 of the Complaint.

               30.        To the extent the allegations in paragraph 37 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 37 of the Complaint.

                             AS TO SIXTH CAUSE OF ACTION

               31.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               32.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 39 of the Complaint.

               33.        Defendants deny the allegations contained in paragraph 40 of the

Complaint.

               34.        To the extent the allegations in paragraph 41 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 41 of the Complaint.

                           AS TO SEVENTH CAUSE OF ACTION

               35.        Defendants repeat, re-allege and incorporate by reference their responses

to paragraphs 1 through 20 of the Complaint as if fully set forth herein.

               36.        Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 43 of the Complaint.



                                                 5
      Case 8-19-08055-las        Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




               37.       Defendants deny the allegations contained in paragraph 44 of the

Complaint.

               38.       Defendants admit the allegations contained in paragraph 45 of the

Complaint.

               39.       Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 46 of the Complaint.

               40.       Defendants admit the fact that they are the Debtor’s sisters. Otherwise,

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegation in paragraph 47 of the Complaint.

               41.       Defendants lack knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraphs 48 and 49 of the Complaint.

               42.       To the extent the allegations in paragraph 50 state legal conclusions, no

responsive pleading is required. Otherwise, Defendants deny the allegations contained in

paragraph 50 of the Complaint.

             AS AND FOR DEFENDANTS’ FIRST AFFIRMATIVE DEFENSE

               43.       The Complaint should be dismissed because it fails to state a claim upon

which relief may be granted.

           AS AND FOR DEFENDANTS’ SECOND AFFIRMATIVE DEFENSE

               44.       The Complaint should be dismissed on the basis that the Transfer is

excepted from recovery under 11 U.S.C. § 547(c)(1).

             AS AND FOR DEFENDANTS’ THIRD AFFIRMATIVE DEFENSE

               45.       The Complaint should be dismissed on the basis that the Transfer is

excepted from recovery under 11 U.S.C. § 547(c)(2).



                                                 6
      Case 8-19-08055-las         Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




           AS AND FOR DEFENDANTS’ FOURTH AFFIRMATIVE DEFENSE

               46.         The Complaint should be dismissed on the basis that the Transfer is

excepted from recovery under 11 U.S.C. § 547(c)(4).

             AS AND FOR DEFENDANTS’ FIFTH AFFIRMATIVE DEFENSE

               47.         The Complaint should be dismissed on the basis that the Debtor received

reasonably equivalent value and fair consideration in exchange for the Transfer such that it is not

voidable under 11 U.S.C.§ 548(a)(1)(B) and N.Y. Debt. & Cred. Law § 273.

            AS AND FOR DEFENDANTS’ SIXTH AFFIRMATIVE DEFENSE

               48.         The Complaint should be dismissed on the basis that the Defendants are

good-faith transferees that provided value in exchange for the Transfer such that it is not voidable

under 11 U.S.C.§ 548(c).

          AS AND FOR DEFENDANTS’ SEVENTH AFFIRMATIVE DEFENSE

               49.         The Complaint should be dismissed on the basis that the Trustee’s claims

are barred in whole or in part by applicable statute of limitations.

           AS AND FOR DEFENDANTS’ EIGHTH AFFIRMATIVE DEFENSE

               50.         The Complaint should be dismissed on the basis that the Trustee’s claims

are barred by the doctrine of waiver.

            AS AND FOR DEFENDANTS’ NINTH AFFIRMATIVE DEFENSE

               51.         The Complaint should be dismissed on the basis that the Trustee’s claims

are barred by the doctrine of laches and/or estoppel.



                            [remainder of page intentionally left blank]




                                                  7
      Case 8-19-08055-las       Doc 24     Filed 11/06/19     Entered 11/06/19 19:59:38




                                RESERVATION OF RIGHTS

              52.        The Defendants reserve all rights to amend this answer, raise any

additional defenses, cross-claims, and third-party claims not asserted herein of which they may

become aware through discovery or other investigation, as may be appropriate at a later time.

                                *               *               *

              WHEREFORE, the Defendants respectfully request that this Court enter an order:

              (1)     dismissing the Complaint; and

              (2)     granting such other and further relief as this Court deems just and proper.

Dated: New York, New York
       November 6, 2019


                                                ROSEN & ASSOCIATES, P.C.
                                                Counsel to the Defendants

                                                    By: /s/ Sanford P. Rosen
                                                            Sanford P. Rosen
                                                            Paris Gyparakis
                                                747 Third Avenue
                                                New York, NY 10017-2803
                                                (212) 223-1100




                                                8
